DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a request for continued examination (“RCE”) filed 27 January 2021, which claims domestic priority to a provisional application filed 15 June 2016.
Claims 1, 11, 20 and 21 have been amended.
Claims 1-21 are currently pending and have been examined.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28 December 2020 has been entered.



Response to Amendments

The rejection of claims 1-20 under 35 USC 112 have been withdrawn in light of the amendments to the claims.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 9-11, 13-15 and 18-21 are rejected under 35 U.S.C. 103 as being obvious over Creswell et al. (U.S. PG-Pub 2013/0311205 A1), hereinafter Creswell, in view of Kulawiec et al. (U.S. PG-Pub 2013/0085767 A1), hereinafter Kulawiec, further in view of Mark et al. (U.S. PG-Pub 2016/0012196 A1), hereinafter Mark.

As per claims 1, 11 and 20, Creswell discloses a system, a healthcare adherence monitoring system, comprising computer- executable code and a method for monitoring adherence of a healthcare recipient to a healthcare plan, comprising: a network interface configured to communicate via a communication network; and one or more processors (Creswell, Figs. 1-4) configured for:
receiving, from a healthcare provider device via a communication network, a personalized prescription at a healthcare adherence monitoring system, wherein the personalized prescription received at the healthcare adherence monitoring system comprises one or more pre-coded prescription components selected at the healthcare provider device, and wherein the one or more pre-coded prescription components include pre-written processor-executable computer program code encapsulated to perform predefined functions corresponding to one or more medication, exercise, or nutrition recommendations of the personalized prescription (Healthcare provider enters patient prescription into healthcare provider system comprising healthcare provider device, which is then transmitted to the healthcare adherence monitoring system and then to the supplemental program (“SP”) system #300, aka pharmacy system, see Figs. 2-4 6, 8A #801 and paragraphs 75, 79, 84. The SP system returns a list of programs for which the patient is eligible, based on their entered prescriptions. The provider healthcare adherence monitoring system, see Fig. 1.
[0110] A supplemental program, as used herein, may be any document that is provided to a patient or any service in which a patient is enrolled that is designed for increasing patient adherence to a prescribed substance. Stated another way, a supplemental program may be a document or service designed to help patients understand their medication regimen and comply with it. For example, a supplemental program may be a coupon for a coupon service) that is provided to a patient for a particular prescribed substance, educational material (either general or specific) that is provided to a patient for a particular prescribed substance or disease state, a combined coupon/educational document (referred to herein as an "EduSAVE.TM." document, one example of which is exemplified in FIG. 9), as loyalty card, a prescription reminder service, an appointment reminder service, a health care coaching service, or any other patient adherence service or document. In one embodiment, the available supplemental programs are all patient adherence programs. However, the invention is not so limited and in alternate embodiments, some or all of the available supplemental programs may not relate to patient adherence. 
Note also paragraphs 227-232. It is the Office’s position that a document containing text information corresponding to a prescribed substance to be displayed by a text viewing application software would comprise processor-executable computer program code encapsulated to perform predefined functions corresponding to one or more medication, exercise, or nutrition recommendations, herein the functions would be to provide prescription educational information for display by a text viewing application. The provided programs also provide pre-written instructions corresponding to the retrieved supplemental program, see paragraph 110 at least.);  
generating, by the healthcare adherence monitoring system, ... the one or more pre-coded prescription components of the personalized prescription into a healthcare file, wherein the healthcare mobile file is a software application configured to be executed by a processor of a healthcare recipient device of the healthcare recipient (SP data is incorporated into a file that is 
adaptively configuring, at the healthcare adherence monitoring system, one or more application programming interfaces ... (Creswell discloses the configuration of APIs at the monitoring system, see paragraph 409.) and the healthcare recipient device (Creswell, paragraphs 234-235 and 253.);
sending, by the healthcare adherence monitoring system, the healthcare mobile file incorporating the one or more pre-coded prescription components of the personalized prescription to a healthcare recipient device via the communication network (SP data is incorporated into a file that is sent to a patient’s phone or computer for the patient to view the file, see paragraphs 234-235 and 253.); and 
monitoring, at the healthcare adherence monitoring system, adherence of the healthcare recipient to the personalized prescription ... via the communication network (Patient adherence data is submitted to the monitoring system by polling logs of pharmacy data via the communication network, see paragraphs 420-423, 445-452, 456.).

Creswell fails to explicitly disclose:
generating, by the healthcare adherence monitoring system, a fully functional healthcare mobile application;
monitoring based on adherence data received from the healthcare mobile application on the healthcare recipient device; and
backend integration of the healthcare mobile application ... for launching the healthcare mobile application, wherein the one or more adaptively configured application programming interfaces are configured to implement one or more backend integrations.

Kulawiec teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to disclose generating, by the healthcare adherence monitoring system, a fully functional healthcare mobile application (Kulawiec discloses the generation of fully functional healthcare applications by various sources, see paragraph 21.) and monitoring based on adherence data received from the healthcare mobile application on the healthcare recipient device (Kulawiec monitors user compliance, see Fig. 5.) in order to provide a system wherein “treatments associated with the treatment regimen may be scheduled through a mobile electronic device or portable communication device, and reminders, or other indicators, of a scheduled treatment may be received [so that]  a patient undertaking a complicated treatment regimen may be more likely to adhere to the treatment regimen and receive successful treatment” (Kulawiec, paragraphs 12-13.).

Mark teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to disclose backend integration of the healthcare mobile application ... for launching the healthcare mobile application, wherein the one or more adaptively configured application programming interfaces are configured to implement one or more backend integrations (Mark discloses the use of APIs to create backend integration with various apps, including healthcare record access, see paragraph 41 and claims 1-5.) in order to provide more efficient data communications via plural communicating devices.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare 
generating, by the healthcare adherence monitoring system, a fully functional healthcare mobile application and monitoring based on adherence data received from the healthcare mobile application on the healthcare recipient device in order to provide a system wherein “treatments associated with the treatment regimen may be scheduled through a mobile electronic device or portable communication device, and reminders, or other indicators, of a scheduled treatment may be received [so that]  a patient undertaking a complicated treatment regimen may be more likely to adhere to the treatment regimen and receive successful treatment” (Kulawiec, paragraphs 12-13.); and
backend integration of the healthcare mobile application ... for launching the healthcare mobile application, wherein the one or more adaptively configured application programming interfaces are configured to implement one or more backend integrations, as taught by Mark, in order to provide more efficient data communications via plural communicating devices.
Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 5, 6, 14, 15 and 21, Creswell/Kulawiec/Mark disclose claims 1, 11 and 21, discussed above. Creswell also discloses:
5, 14.	storing, at the healthcare adherence monitoring system or adherence data warehouse comprising a memory, data related to the adherence of the healthcare recipient to the personalized prescription, wherein the data related to the adherence of the healthcare recipient to the personalized prescription is accessible to the healthcare provider device via the communication network (System stores adherence data, see Fig. 60 #2355.); 
receiving, at the healthcare adherence monitoring system, one or more customized interventions from the healthcare provider device via the communication network, the one or more customized interventions including one or more steps to be taken by the healthcare recipient for a healthier lifestyle (The patient prescription is the customized intervention for a healthier lifestyle, see Fig. 60 ); and 
sending the one or more customized interventions to the healthcare recipient device via the communication network (See paragraphs 150, 188, 190, 235, 240.);
6, 15. 	storing, at the healthcare adherence monitoring system or adherence data warehouse comprising a memory, data related to the adherence of the healthcare recipient to the personalized prescription, wherein the stored data related to the adherence of the healthcare recipient to the personalized prescription is integrated with one or more medical records of the healthcare recipient (System stores adherence data, see Fig. 60 #2355. Patient adherence data is a medical record.); and 
predicting, at the healthcare adherence monitoring system, a likelihood of one or more health outcomes for the healthcare recipient based on the stored data related to the adherence of the healthcare recipient to the personalized prescription in combination with the one or more medical records of the healthcare recipient (Paragraph 408); and
21. 	the healthcare adherence monitoring system adaptively connects the healthcare mobile application to multiple backend sources via the one or more adaptively configured application programming interfaces (Creswell discloses several web service APIs to access various data, see paragraph 409.).


Claims 3, 4, 9, 10, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being obvious over Creswell/Kulawiec/Mark, further in view of in view of Ferguson (U.S. PG-Pub 2009/0167531 A1), hereinafter Ferguson.

As per claims 3, 4, 9, 10, 13, 18 and 19, Creswell/Kulawiec/Mark disclose claims 1 and 11, discussed above. Creswell also discloses:
3, 13. 	dynamically updating the personalized prescription based on one or more configuration parameters received ... via the communication network (Creswell discloses the use of patient preference data to generate the SP containing the patient prescription, see paragraph 144.); 
dynamically generating an adherence report based on the monitored adherence of the healthcare recipient to the dynamically updated personalized prescription (Patient adherence data is submitted to the monitoring system by polling logs of pharmacy data via the communication network, see paragraphs 420-423, 445-452, 456.); and 
transmitting the adherence report to the healthcare recipient device via the communication network (Fig. 60);
4. 	dynamically updating the personalized prescription based on one or more configuration parameters received ... via the communication network (Creswell discloses the use of patient preference data to generate the SP containing the patient prescription, see paragraph ; 
dynamically generating an adherence report based on the monitored adherence of the healthcare recipient to the dynamically updated personalized prescription (Patient adherence data is submitted to the monitoring system by polling logs of pharmacy data via the communication network, see paragraphs 420-423, 445-452, 456.); and 
transmitting the adherence report to the healthcare provider device via the communication network (Fig. 60);
9, 18. 	storing, at the healthcare adherence monitoring system or adherence data warehouse comprising at least one memory, the adherence data received from the healthcare mobile application on the healthcare recipient device (Creswell discloses storing adherence data, see Fig. 60.); and
10, 19. converting the adherence data stored ... into healthcoins, wherein the healthcoins are accessible to one or more entities via the communication network to prescribe or regulate one or more of healthcare premiums or incentives for adhering to the personalized prescription (Creswell discloses offering digital incentives for patients to adhere to the prescriptions, see paragraphs 136, 396 and 403.).

Creswell fails to explicitly disclose:
3, 4, 13.	receiving parameters from the healthcare mobile application on the healthcare recipient device; 
9, 18. 		as one or more blocks in an adherence blockchain, wherein each of the one or more blocks in the adherence blockchain includes a cryptographic hash of the adherence data stored in the respective block; and
10, 19.		data stored as the one or more blocks in the adherence blockchain.).

Ferguson teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to disclose:
3, 4, 13.	receiving parameters from the healthcare mobile application on the healthcare recipient device (Figs. 7 and 9.);
9, 18. 		as one or more blocks in an adherence blockchain, wherein each of the one or more blocks in the adherence blockchain includes a cryptographic hash of the adherence data stored in the respective block (Ferguson discloses cryptographically signing and hashing data related to patient adherence, please see paragraphs 66, 75, 82, 88, 100); and
10, 19.		data stored as the one or more blocks in the adherence blockchain (Ferguson discloses storing adherence data in a blockchain, as shown above at paragraphs 66, 75, 82, 88, 100.),
in order to create a system “that serve various stakeholders, hardware devices, computer software systems, standards, methods, procedures, practices and their interconnection in ways that lead to greater efficiency, safety, and efficacy, along with potentially lower cost and less wastage in the delivery of, and monitoring patient compliance with use of, medications, whether prescription or not” (Ferguson, paragraph 20).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the healthcare program generation system of Creswell/Kulawiec/Mark to include: 

Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being obvious over Creswell/Kulawiec/Mark further in view of Allen et al. (U.S. PG-Pub 2008/0091469 A1), hereinafter Allen.

As per claims 2, 12, Creswell/Kulawiec/Mark disclose claims 1 and 11, discussed above. Creswell also discloses providing, by the healthcare adherence monitoring system, an interface that enables the healthcare provider device to select one or more pre-coded prescription components to create the healthcare mobile application, (Creswell presents various supplemental programs, that are relevant to the patient’s prescriptions, to the provider to select one of several potential supplemental programs to provide to the patient, see paragraphs 84 and 110.);

drag and drop data prescription data.

Allen teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to disclose providing the ability to drag and drop data prescription data (Allen, paragraph 18) in order to provide a caregiver with intuitive control of an interface for generating prescriptions.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the healthcare program generation system of Creswell/Kulawiec/Mark to include providing the ability to drag and drop data prescription data, as taught by Allen, in order to provide a caregiver with intuitive control of an interface for generating prescriptions. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being obvious over Creswell/Kulawiec/Mark further in view of Barajas et al. (U.S. PG-Pub 2016/0132660 A1), hereinafter Barajas.

As per claims 7, 8, 16 and 17, Creswell/Kulawiec/Mark disclose claims 1 and 11, discussed above. Creswell also discloses:
7, 16. 	receiving, at the healthcare adherence monitoring system, information ... from the healthcare recipient device for one or more caregivers to track the adherence of the healthcare recipient to the personalized prescription (Fig. 8B, #810, the healthcare system generates the eligible supplemental programs reflecting the prescription are sent to the caregiver to select a supplemental program for the patient, which would comprise an invite for the provider. Ferguson, Fig. 6 discloses information received from the patient device); and 
sending, by the healthcare adherence monitoring system, the healthcare mobile application incorporating the personalized prescription to one or more devices associated with the one or more caregivers via the communication network (Fig. 8B, #811, the application including the eligible supplemental programs reflecting the prescription are sent to the caregiver to select a supplemental program for the patient.); and
8, 17.	monitoring, at the healthcare adherence monitoring system, adherence of the healthcare recipient to the personalized prescription based on adherence data received from the healthcare mobile application on the one or more devices associated with the one or more caregivers via the communication network (Patient adherence data is submitted to the monitoring system by polling logs of pharmacy data via the communication network, see paragraphs 420-423, 445-452, 456. It is the Office’s position that the overall system of Creswell, see Fig. 1, would comprise devices associated with caregivers.)

Creswell/Kulawiec/Mark fail to explicitly disclose receiving invite information inviting a provider to monitor the patient.

Barajas teaches that it was old and well known in the art of healthcare communications at the invite information inviting a provider to monitor the patient (Barajas, paragraph 67) in order to provide a patient with control over their personal healthcare decisions, including selection of provider.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the healthcare program generation system of Creswell/Kulawiec/Mark to include invite information inviting a provider to monitor the patient, as taught by Barajas, in order to provide a patient with control over their personal healthcare decisions, including selection of provider. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Response to Arguments

Applicant’s arguments filed 27 January 2021	 concerning the rejection of all claims under 35 U.S.C. 103 have been fully considered but they are moot in view of the new ground(s) of rejection, specifically with reference to the new reference necessitated by amendment, Kulawiec, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the 


Conclusion

The cited but unused prior art, see Severin (U.S. PG-Pub 2011/0087501 A1), is relevant as it also discloses generation of a fully functional healthcare application.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3626
12 May 2021